Citation Nr: 1207426	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, rated 10 percent prior to March 12, 2010, and 40 percent as of March 12, 2010.

2.  Entitlement to an increased initial rating for a right knee disability, rated 0 percent prior to March 12, 2010, and 10 percent as of March 12, 2010.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from April 2004 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a left knee disability, and granted service connection for lumbar strain and right knee strain, and assigned a 10 percent rating and a 0 percent rating, effective March 5, 2009.  The Veteran appealed the decision.  Thereafter in a rating decision in October 2010, the RO increased the Veteran's disability rating for lumbar strain to 40 percent, and right knee strain to 10 percent, effective March 12, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claims for increased ratings remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993). 

The claim of entitlement to service connection for a left knee disability REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACTS

1.  Prior to March 12, 2010, the Veteran's lumbar strain was manifested by forward flexion greater than 60 degrees, and a combined range of motion greater than 120 degrees, without objective neurological abnormality, or abnormal gait or spinal contour. 

2.  From March 12, 2010, unfavorable ankylosis of the entire lumbar spine is not shown. 

3.  The Veteran has impairment of the sciatic nerve in the left lower extremity that is wholly sensory.

4.  The Veteran has impairment of the sciatic nerve in the right lower extremity that is wholly sensory.
5.  Prior to March 12, 2010, the Veteran's right knee strain was manifested by complaints of pain with locking, catching, and occasional swelling; normal range of motion; and there were no objective findings of arthritis on X-ray or MRI.  Slight recurrent subluxation or lateral instability was not demonstrated.

6.  From March 12, 2010, the Veteran's right knee strain is manifested by complaints of pain; objective evidence of tenderness over the joint; normal right knee extension; and limitation of flexion to 125 degrees with pain.  Slight recurrent subluxation or lateral instability was not demonstrated.


CONCLUSIONS OF LAW

1.  Prior to March 12, 2010, the criteria for an initial rating higher than 10 percent for lumbar strain were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011).

2.  From March 12, 2010, the criteria for a rating higher than 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011).

3.  The criteria for a separate 10 percent rating for impairment of the sciatic nerve of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a separate 10 percent rating for impairment of the sciatic nerve of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  Prior to March 12, 2010, the criteria for an initial compensable rating for right knee strain were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).
6.  From March 12, 2010, the criteria for a rating higher than 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2009 and June 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2010 statement of the case, and subsequent October 2010 RO rating action.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Lumbar Strain

The Veteran claims that he is entitled to higher ratings for his service-connected lumbar strain.  Prior to March 12, 2010, it was rated as 10 percent disabling, as of March 12, 2010, it has been rated 40 percent disabling.

The service medical records show complaints and treatment for lumbar pain, with a diagnosis of lumbar back strain.  Clinical treatment notes in January 2009 show low back pain and strain, with muscle spasms in the paraspinal region.  The Veteran was referred for chiropractic treatment and instructed on low back rehabilitation exercises.  

On VA examination in March 2009, the Veteran complained of low back pain.  He endorsed mild flare-ups in pain every two to three weeks, lasting two to three days.  On examination, posture, head position, and gait were normal.  There was no evidence of abnormal spinal curvatures or tenderness.  Motor and sensory testing, and the Veteran's reflexes were normal.  Lasegue's sign was negative.  Flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, bilaterally, and lateral rotation was to 30 degrees, bilaterally.  There was no painful motion or objective evidence of pain on repetitive movement.  There was no additional functional loss with repetitive movement.  There was no ankylosis of the lumbar spine.  X-rays of the lumbar spine revealed a partial transitional segment at the lumbosacral junction.  The back was noted to have no effect to moderate effect on activities of daily living.  

A VA March 2009 MRI revealed desiccation in the disc at L4-5 level with broad based annular tear mildly impinging on the ventral thecal sac without definite nerve root impingements.  L5 nerve root impingements in the lateral recesses could not be excluded.  VA treatment notes in November and December 2009, show complaints of problems exercising due to his back, although the Veteran reported playing football the previous month.  

A private MRI report in January 2010 shows a transitional lumbosacral vertebral element that was declared S1.  At L5-S1 there was a small circumferential disc bulge and a shallow broad posterior disc herniation that slightly contacted the proximal right S1 nerve root.  The clinician noted some possible slight impingement.  The other levels of the lumbar spine were normal.  

A private treatment report in March 2010 shows that the Veteran complained of constant pain in the back, which he rated as 8/10.  He reported being limited by pain occupationally and in the performance of his activities of daily living.  He was unable to tolerate running or any strenuous exercise.  The Veteran reported occasional radicular pain through the hips and down the legs during flare-ups in pain.  On examination, there was moderate guarding and spasms in the bilateral paraspinals and into the piriformis musculature.  Trunk strength was noted to be poor.  The Veteran's strength in the hips and knees was noted as 4/5.  Flexion of the lumbar spine was to 30 degrees, extension was to 10 degrees, and bilateral side bending was to 8 degrees.  The Veteran was noted to have maximum tightness of the bilateral hamstrings and piriformis musculature.  Treatment consisted of physical therapy, HEP, manual therapy, and anti-inflammatory modalities.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Intervertebral disc syndrome is rated pursuant to Diagnostic Code 5243, and may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's service-connected degenerative disease of the lumbar spine is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2011).  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a rating of 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The criterion for a rating of 50 percent is unfavorable ankylosis of the entire thoracolumbar spine.  The criterion for a rating of 100 percent is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2011).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

A disability rated under Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 10 percent rating are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The criteria for a 20 percent rating, are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2011).

Initially the Board notes that throughout the period on appeal, there is no evidence of incapacitating episodes.  The evidence does not show bed rest prescribed by a physician and treatment by a physician, having a total duration of at least two weeks during any 12 month period.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met. 

Prior to March 12, 2010, on VA examination in March 2009, flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, bilaterally, and lateral rotation were to 30 degrees, bilaterally.  The combined rating of motion was 240 degrees.  There was no objective evidence of pain or additional limitation of motion following repetitive movement.  The Veteran complained of flare-ups in pain every two to three weeks, lasting two to three days.  Posture and gait were normal.  There was no evidence of abnormal spinal curvatures or tenderness.  While the Veteran experienced difficulty exercising due to his back, the evidence shows that he was able to engage in sports.  

The assignment of a disability rating must be based in fact and based on the evidence of record.  There must be reasons and bases for the assignment of the rating and the decision to not assign the next higher rating.  The Board finds that the examination findings prior to March 12, 2010, were relatively mild.  The numerical ranges of motion expressed in degrees did not meet the criteria for a higher rating for orthopedic manifestations of the lumbar spine disability.  Therefore, while the Veteran had occasional flare-ups, and described the frequency of any flare-ups and severity of impairment demonstrated on VA examination, the Board cannot find a basis for concluding that the overall disability picture of the Veteran's low back disability was more commensurate to a level of impairment contemplated in higher ratings.  Thus, the Board finds that a 20 percent rating prior to March 12, 2010, is not warranted.  The evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even with the complaints of pain on motion and other factors, the evidence does not show that the limitation of motion would meet the numerical criteria for an increased rating.  The objective evidence did not find pain or additional limitation on repetitive motion.  Therefore, the Board finds that his symptoms more nearly approximated the criteria for the 10 percent rating prior to March 12, 2010.

Although there was a finding of muscle spasticity in January 2009, the evidence does not show muscle spasm resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a 20 percent rating. 

As for neurological manifestation prior to March 12, 2010, MRI findings in March 2009 and January 2010, revealed a small circumferential disc bulge and a shallow broad posterior disc herniation, with possible mild nerve root impingements.  However, on VA examination in March 2009, neurologic examination was normal.  Motor and sensory testing, and the Veteran's reflexes were normal.  Lasegue's sign was negative.  Moreover, prior to March 12, 2010, the evidence did not show complaints of neurological abnormalities related to the lumbar spine disability, and the medical evidence did not support a conclusion that the Veteran had any additional neurological symptoms amounting to any incomplete paralysis of any nerves related to his lumbar spine disability.  Therefore, the Board finds that no additional separate ratings for neurological impairment are warranted prior to March 12, 2010. 

In sum, the Board finds that the disability picture presented prior March 12, 2010, for lumbar spine strain was more consistent with a 10 percent disability rating and that the criteria for a higher rating were not met.  The preponderance of the evidence is against the assignment of a higher rating prior to March 12, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to warrant a higher rating for the lumbar spine strain after March 12, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, the criterion for the next higher rating, 50 percent, under Diagnostic Code 5237, based on limitation of motion with or without pain, is unfavorable ankylosis of the entire thoracolumbar spine.  Under the General Formula, objective neurological abnormalities are rated separately.  The evidence of record does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Although the Veteran complained of flare-ups, those occurred only after certain activities. Furthermore, the evidence does not show that those flare-ups resulted in additional disability that would warrant a higher rating and equate to unfavorable ankylosis of the thoracolumbar spine.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that the criterion for the next higher rating based on limitation of motion and orthopedic manifestations has not been shown.  The question before the Board, then, is whether the Veteran is entitled to a separate rating for neurological manifestations. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  The rating criteria are the same using Diagnostic Codes 8520, 8620, and 8720. 

The March 2010 private examination report noted occasional radicular pain through the hips and down the legs during flare-ups of pain.  On examination, there was moderate guarding and spasms in the bilateral paraspinals and into the piriformis musculature.  The Veteran's strength in the hips and knees was 4/5.  The Veteran was noted to have maxima tightness of the bilateral hamstrings and piriformis musculature.

The Board finds that the lower extremity symptoms are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is no more than mild in degree.  Accordingly, the Board finds that the Veteran is entitled to an award of separate 10 percent ratings for the neurological manifestations of the lower extremities of sciatica under Diagnostic Code 8520.  The Board finds no evidence of organic changes, such as muscle atrophy or trophic changes, that would warrant higher ratings or a finding that the incomplete paralysis of the sciatic nerves in any more severe than mild.  The 10 percent ratings are assigned effective March 12, 2010, the date first shown in the medical evidence of record that the criteria for compensable separate ratings were met. 

In sum, the Board finds that effective March 12, 2010, a rating greater than 40 percent is not warranted for lumbar strain.  The Board further finds that separate 10 percent ratings, but not greater, are warranted for the neurologic impairment in the sciatic nerves of the lower extremities as of March 12, 2010.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Knee

The Veteran claims that he is entitled to higher ratings for his service-connected right knee strain.  Prior to March 12, 2010, it was rated 0 percent disabling, as of March 12, 2010, it is rated 10 percent disabling.

The Veteran's right knee disability has been rated based on limitation of flexion under Diagnostic Codes 5260 (limitation of flexion).  A separate rating may also be assigned for limitation of extension under Diagnostic Code 5261 if the criteria for a compensable rating for both limitation of flexion and limitation of extension is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 0 percent disability rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a (2011).  Normal knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257 where entitlement to separate compensable ratings is shown.  In addition, a separate 10 percent rating may be awarded for the symptomatic removal of semilunar cartilage under Diagnostic code 5259; or a separate 20 percent rating may be awarded for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, to the extent that there is separate compensable symptomatology.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).

The service medical records show that in October 2006, the Veteran complained of right knee pain since January of that year.  Examination revealed medial pain and popping with extension with swelling.  The knee joint felt loose, and there was catching of the knee on movement.  A December 2006 MRI of the right knee revealed no abnormalities.  The Veteran was diagnosed with right knee patellofemoral syndrome in October 2006.  The Veteran continued to complain of right knee pain and received physical therapy for the right knee.  In January 2009, the Veteran reported constant right knee pain with locking, catching, and occasional swelling.  

On VA examination in March 2009, there was no evidence of bumps, clicks, grinding, instability, or patellar or meniscus abnormality.  Range of motion of the right knee was 0 to 140 degrees.  There was no painful motion or objective evidence of pain on repetitive movement.  There was no additional functional loss due to pain, fatigue, weakness, or lack of endurance with repetitive movement.  The Veteran was diagnosed with right knee strain.  X-ray of the knee was normal, with no evidence of fracture or dislocation.  An MRI of the right knee was noted to be unremarkable.  The knee was noted to have no effect, or at most, moderate effect, on activities of daily living.  A VA right knee MRI in March 2009 was unremarkable.  

A VA treatment note in October 2009 contained complaints of pain in the right knee that impaired his ability to drive.  In November 2009, a clinician noted that the Veteran was able to play sports, although he subsequently reported increased problems with running.  In December 2009, the Veteran complained of pain in both knees since service, right greater than the left.  There was no limping and toe-heel walk was fine.  The clinician noted diffuse minimal tenderness in both knees with no instability.  

A private treatment report in March 2010 shows that the Veteran complained of constant pain in the knee, which he rated as 8/10.  He reported being limited by pain occupationally and in the performance of his activities of daily living.  He was unable to tolerate running or any strenuous exercise.  He was employed at a desk job.  On examination, there was crepitus in both knees.  Range of motion of the right knee was 0 to 125 degrees, with pain at the end of ranges of motion.  Treatment consisted of physical therapy, HEP, manual therapy, and anti-inflammatory modalities.  

Prior to March 12, 2010, the Veteran's right knee strain was characterized by complaints of pain with locking, catching, and occasional swelling.  VA treatment records noted difficulty exercising and driving due to the knees.  There were no objective findings of arthritis on X-ray or MRI.  

Regarding limitation of flexion, in March 2009, flexion of the right knee was to 140 degrees, and the examiner noted that range of the knees was not additionally limited by pain, fatigue, weakness, or lack of endurance with repetitive movement.  The Board finds that the evidence does not more nearly approximate limitation of flexion to 60 degrees that is required for an increased 10 percent rating under Diagnostic Code 5260, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The findings represent no significant loss of right knee flexion and therefore do not meet the criteria for a compensable rating for the right knee under Diagnostic Code 5260.

Regarding limitation of extension, the evidence of record shows that prior to March 12, 2010, the Veteran had full extension of the right knee, and the examiner noted that range of the knees was not additionally limited by pain, fatigue, weakness, or lack of endurance with repetitive movement.  The Board finds that the evidence does not more nearly approximate limitation of extension to 10 degrees that is required for a 10 percent rating under Diagnostic Code 5261, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The findings represent no significant loss of right knee extension and therefore do not meet the criteria for separate a compensable rating for the right knee under Diagnostic Code 5261. 

Furthermore, there were no X-ray findings of arthritis and no noncompensable limitation of motion shown, so a compensable rating was not warranted pursuant to the criteria for rating arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Prior to March 12, 2010, the evidence did not show a compensable limitation of motion, X-ray evidence of arthritis, or any meniscal involvement that would warrant a compensable rating.  The evidence did not show slight recurrent lateral instability or subluxation.  The Board has also considered the provisions of 38 C.F.R. § 4.59, however in the absence of arthritis or limitation of motion, the Board finds that a compensable rating is not warranted.  The objective evidence does not show that the Veteran met the criteria for a compensable rating prior to March 12, 2010.  The preponderance of the evidence is against the assignment of a compensable rating prior to March 12, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective March 12, 2010, the Veteran's disability rating for right knee strain was increased to 10 percent, based on limitation of flexion under Diagnostic Code 5260.  With regard to limitation of right knee flexion, after March 12, 2010, the Veteran demonstrated flexion to at least 125 with pain at the end of range of motion.  As flexion is not limited to 30 degrees, even with consideration of limitation due to pain and other factors causing functional loss, the Board finds that the criteria for a higher rating of 20 percent under Diagnostic Code 5260 are not demonstrated.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for a separate rating based on limitation of motion, as extension was to 0 degrees with pain, entitlement to a separate rating of 10 percent under Diagnostic 5261 was not demonstrated, even considering any functional loss due to pain and painful movement.  Even considering functional loss due to pain and other factors, extension was still not limited such that the criteria for a compensable rating for limitation of extension were met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records and the VA examination report in March 2009, contain no objective findings of bumps, clicks, grinding, instability, or patellar or meniscus abnormality.  He was able to heel-toe walk.  A private treatment record in March 2010, noted crepitus in the right knee and there was also evidence of diffuse tenderness.  However, throughout the period on appeal, there is no evidence of right knee subluxation or medial or lateral instability.  Additionally, there is no evidence of removal or dislocation of any knee cartilage.  Accordingly, in the absence of evidence of recurrent subluxation or lateral instability, or removal or dislocation of any knee cartilage, the Board finds that the assignment of a separate compensable rating under Diagnostic Codes 5257, 5258, or 5259 is not warranted.  The evidence also does not show ankylosis, tibia or fibula impairment, or genu recurvatum that would warrant any increased rating.  38 C.F.R. § 4.71a (2011).

The Board has considered the Veteran's statements of difficulty driving, exercising, and performing activities of daily living, as well as impaired occupational impairment, along with his report that his right knee is productive of pain rated as 8/10, locking, catching, and occasional swelling, which together result in a degree of impairment higher than the current disability ratings represent.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disorder has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to right knee disability is rated.  However, even considering the Veteran's credible testimony regarding the impact of his right knee disability on his activities of daily living and occupationally, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  The objective evidence does not show limitation of flexion or extension, recurrent lateral instability or subluxation, meniscal involvement, or any other factor that would warrant a rating greater than 10 percent.  Furthermore, ratings pursuant to Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion, so no separate or increased rating is warranted pursuant to the criteria for rating arthritis.

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disability.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for right knee strain prior to March 12, 2010.  The Board further finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent as of March 12, 2010.  The claim for higher ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected right knee strain and lumbar strain reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).












	(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 10 percent for lumbar strain prior to March 12, 2010, is denied.

A rating higher than 40 percent for lumbar strain as of March 12, 2010, is denied.

A separate 10 percent rating, but not higher, as of March 12, 2010, for a right leg neurologic disability associated with a low back disability is granted.

A separate 10 percent rating, but not higher, as of March 12, 2010, for a left leg neurologic disability associated with a low back disability is granted.

A compensable rating for right knee strain prior to March 12, 2010, is denied.

A rating higher than 10 percent for right knee strain as of March 12, 2010, is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for service connection for a left knee disability.   VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

The Veteran asserts that he developed a left knee condition, characterized by pain, due to in-service injuries, or in the alternative, due to overuse of his left knee, and due to compensating for his service-connected right knee disability.

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records in July 2007 show an injury to the right knee when the Veteran jumped off a truck, with complaints of bilateral knee pain.  The diagnosis was bilateral knee patellofemoral syndrome.  On VA examination in March 2009, the left knee was normal, and a left knee MRI was unremarkable.  However, VA treatment records in December 2009, show continued complaints of pain in both knees since service.  Significantly, a VA clinician noted objective findings of diffuse minimal tenderness in the left knee joint.  Moreover, a private clinician in March 2010 found crepitus in the left knee, with decreased range of motion from 0 to 130 degrees, with pain at the end of ranges of motion.  In light of the recent objective clinical findings, it remains unclear to the Board whether the Veteran currently suffers from a left knee disability, and if so, whether that condition was caused or aggravated by his service-connected right knee strain or is otherwise related to service.  For those reasons, the Board finds that another VA examination and opinion is warranted to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Finally, a review of the claims file shows that the most recent VA medical records are dated in February 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the left knee, to include treatment records from the Physical Therapy Center, Inc.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2010. 

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to his claim for service connection for a left knee disability.  In particular, request records from the Physical Therapy Center, Inc. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the left knee complaints.  Any indicated tests should be accomplished.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained, and the examiner should reconcile the opinion with all other evidence of record, including the service medical records, private treatment records, and the March 2009 VA examination report.  The examiner should provide the following opinions: 

a) Diagnose any current left knee disability. 

b) Is it at least as likely as not (50 percent or greater probability) that any disability of the left knee is etiologically related to service, to include the complaints of knee pain after jumping out of a truck and the diagnosis of bilateral patellofemoral syndrome?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

c) Is it at least as likely as not (50 percent or greater probability) that any left knee disability was caused by a service-connected disability, to include right knee strain?

d) Is it at least as likely as not (50 percent or greater probability) that any left knee disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include right knee strain?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left knee disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include the right knee strain. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


